 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA,                          Case No.: 2:99-cr-00363-APG

 4          Plaintiff                                 AMENDED ORDER DENYING MOTION
                                                      TO VACATE
 5 v.
                                                      [ECF Nos. 15, 17]
 6 FRANK ALEXANDER,

 7          Defendant

 8         Defendant Frank Alexander pleaded guilty to two counts of mailing injurious articles

 9 under 18 U.S.C. §§ 1716(a) and (j)(2). He also pleaded guilty to two counts of using a firearm

10 during and in relation to a “crime of violence” under 18 U.S.C.§ 924(c)—the crimes of violence

11 being his mailing of injurious articles.

12         He moves to vacate his § 924(c) convictions and sentences, relying on Johnson v. United

13 States,1 in which the Supreme Court struck down the residual clause of a sentence enhancement

14 statute similar to § 924(c). Alexander contends that he was convicted under the residual clause

15 of § 924(c), that the Supreme Court’s holding in Johnson applies to the residual clause in

16 § 924(c), and thus his convictions for mailing injurious articles no longer qualify as crimes of

17 violence under § 924(c).

18         The Ninth Circuit recently upheld the denial of a § 2255 motion that contained a similar

19 Johnson challenge to a § 924(c) conviction. In United States v. Blackstone,2 the petitioner

20 argued that the Johnson decision renders section 924(c)’s residual clause unconstitutional. But

21 the Ninth Circuit disagreed, holding that “[t]he Supreme Court has not recognized that § 924(c)’s

22

23   1
           135 S. Ct. 2551 (2015).
     2
           903 F.3d 1020 (9th Cir. Sept 12, 2018).
 1 residual clause is void for vagueness in violation of the Fifth Amendment. Blackstone’s

 2 uncertified challenge is time-barred.”3 Thus, Alexander’s similar challenge is likewise untimely.

 3 Nevertheless, should the appellate court find Alexander’s motion timely, I will address the merits

 4 of his arguments.

 5          Alexander’s contention that his convictions for mailing injurious articles are not crimes

 6 of violence under the residual clause is irrelevant if they are crimes of violence under the

 7 physical force clause of § 924(c). He argues that they are not because the physical force clause

 8 requires the use of violent force. But, he asserts, a person does not use violent force when he

 9 mails an item, such as poison, to a victim. The Ninth Circuit has already held that a conviction

10 under this statute categorically qualifies as a crime of violence.4 Alexander’s convictions for

11 mailing injurious articles required that he do so “with intent to kill or injure another, or injure the

12 mails or other property.” That is the definition of a crime of violence. I therefore deny his

13 motion.

14                                               Discussion

15          In 1999, Alexander mailed two parcels containing bombs that were designed to explode

16 when the parcels were opened. He addressed one of the parcels to a pastor in Texas, and the

17 other to then-President Clinton, at 1600 Pennsylvania Avenue.5 For each mailing, he pleaded

18 guilty to mailing an injurious article in violation of §§ 1716(a) and (j)(2). One of the elements of

19

20
     3
21          903 F.3d at 1028.
     4
            United States v. Collins, 109 F.3d 1413, 1419 (9th Cir. 1997).
22
     5
         Neither parcel reached their intended target, but instead detonated while in transit,
23 damaging postal service equipment, machinery, and other mail.
                                                  2
 1 that statute is that the offender mails the article “with intent to kill or injure another, or injure the

 2 mails or other property.”

 3          A defendant violates § 924(c) if he uses a firearm (which includes destructive devices

 4 such as bombs) during or to further a “crime of violence.” An offense can qualify as a crime of

 5 violence under this statute in two ways. One is if the crime “has as an element the use, attempted

 6 use, or threatened use of physical force against the person or property of another”; this is the

 7 physical force clause. Alexander argues that mailing an injurious article is not a crime of

 8 violence under the force clause because the statute does not require the use of violent force. The

 9 second is the residual clause, which Alexander argues is unconstitutional considering the

10 Supreme Court’s Johnson decision.

11          Section 1716(j)(2) prohibits “knowingly deposit[ing] for mailing . . . anything declared

12 nonmailable [in § 1716(a)] . . . with intent to kill or injure another, or injure the mails or other

13 property. . . .” The Ninth Circuit has held that a § 1716 conviction for mailing a bomb with

14 intent to kill or injure is a crime of violence because “the substantive crime[] alleged . . . has as

15 an element the use or attempted use of physical force, i.e., the use or attempted use of a

16 destructive device to kill or injure another person.”6

17          Alexander argues that I should ignore this precedent because the Supreme Court held in

18 Johnson (2010), that “physical force” means “violent force.”7 He contends that “[t]he act of

19 mailing” does not require the use of violent force sufficient to satisfy § 924(c)’s physical force

20 clause. His argument fails for several reasons. First, the Supreme Court has rejected the

21

22   6
            Collins, 109 F.3d at 1419.
     7
23          Johnson v. United States, 559 U.S. 113, 140 (2010).
                                                       3
 1 argument that the force used or attempted to be used is determined by looking solely to those

 2 forces directly applied by the offender in committing the offense.

 3          [The defendant] errs in arguing that although “[p]oison may have ‘forceful
            physical properties’ as a matter of organic chemistry, . . . no one would say that a
 4          poisoner ‘employs’ force or ‘carries out a purpose by means of force’ when he or
            she sprinkles poison in a victim’s drink.” The “use of force” in [the defendant’s]
 5          example is not the act of “sprinkl[ing]” the poison; it is the act of employing
            poison knowingly as a device to cause physical harm. That the harm occurs
 6          indirectly, rather than directly (as with a kick or punch), does not matter. Under
            [defendant’s] logic, after all, one could say that pulling the trigger on a gun is not
 7          a “use of force” because it is the bullet, not the trigger, that actually strikes the
            victim.8
 8
     As indicated by the Ninth Circuit in Collins, the use of force underlying a § 1716 conviction is
 9
     the offender’s indirect use of the physical force that the mailed article will apply to kill or injure
10
     a person. The force directly used by the offender when placing an item in the mail, even if de
11
     minimis, is irrelevant.
12
             Second, the Supreme Court did not merely hold in Johnson (2010) that physical force
13
     was “violent force.” Rather, it held that “the phrase ‘physical force’ means violent force–that is,
14
     force capable of causing physical pain or injury to another person.”9 Justice Scalia subsequently
15
     explained that the Supreme Court identified two plausible meanings of physical force in Johnson
16
     (2010): “common-law offensive touching (which Johnson rejected) and force capable of causing
17
     physical pain or injury, serious or otherwise.”10 As he further stated, “it is impossible to cause
18
     bodily injury without using force ‘capable of’ producing that result.”11 The Ninth Circuit’s
19

20
     8
            United States v. Castleman, 572 U.S. 157, 169 (2014).
21
     9
            Johnson, 559 U.S. at 140 (emphasis added).
22   10
            Castleman, 572 U.S. at 174 (Scalia, J. concurring).
     11
23          Id.
                                                        4
 1 holding that mailing a destructive device with intent to kill or injure another person is a crime of

 2 violence is buttressed, not undermined, by the Supreme Court’s decision in Johnson (2010).

 3         Alexander also notes that, pursuant to § 1716(a), nonmailable items include “material

 4 which may kill or injure another, or injure the mails or other property.” Relying on this

 5 definition, he argues a person may be convicted “regardless of whether a person is injured or

 6 other mails are injured.” The argument is irrelevant to the question whether mailing an injurious

 7 article in violation of § 1716 requires the use, or attempted use, of physical force. The Ninth

 8 Circuit has held that it does.

 9         Consistent with this authority, I find that Alexander’s § 2255 motion is without merit. As

10 his convictions for mailing injurious articles under §§ 1716(a) and (j)(2) are crimes of violence

11 pursuant to § 924(c)’s physical force clause, his arguments regarding the residual clause are

12 irrelevant. Alexander was properly convicted and sentenced under § 924(c).

13                                     Certificate of Appealability

14         To appeal this order, Alexander must receive a certificate of appealability.12 To obtain

15 that certificate, he “must make a substantial showing of the denial of a constitutional right, a

16 demonstration that . . . includes showing that reasonable jurists could debate whether (or, for that

17 matter, agree that) the petition should have been resolved in a different manner or that the issues

18 presented were adequate to deserve encouragement to proceed further.”13 This standard is

19 “lenient.”14

20

21
     12
           28 U.S.C. § 2253(c)(1)(B); Fed. R. App. P. 22(b)(1); 9th Cir. R. 22–1(a).
22   13
           Slack v. McDaniel, 529 U.S. 473, 483–84 (2000) (quotation omitted).
     14
23         Hayward v. Marshall, 603 F.3d 546, 553 (9th Cir. 2010) (en banc).
                                                     5
 1         I have denied Alexander’s motion because (a) the Ninth Circuit held that § 924(c)’s force

 2 clause is satisfied as the mailing injurious article statute requires the use or attempted use of

 3 physical force to kill or injure, and (b) the Supreme Court stated in Johnson (2010) that “the

 4 phrase ‘physical force’ means violent force–that is, force capable of causing physical pain or

 5 injury to another person.” Nevertheless, after its decision in Johnson 2010, the Supreme Court

 6 noted, in its resolution of Castleman, that it did not reach the question “[w]hether or not the

 7 causation of bodily injury necessarily entails violent force.” This suggests the question remains

 8 open, and reasonable jurists could disagree, whether a force capable of causing bodily injury is

 9 necessarily a “physical force” as that phrase is used in the force clause of § 924(c). I thus grant

10 Alexander’s request for a certificate of appealability.

11         IT IS THEREFORE ORDERED that defendant Frank Alexander’s motions under 28

12 U.S.C. § 2255 (ECF Nos. 15, 17) are DENIED.

13         IT IS FURTHER ORDERED that Alexander’s request for a certificate of appealability is

14 GRANTED.

15         IT IS FURTHER ORDERED that the Clerk of Court is directed to enter a separate civil

16 judgment denying Alexander’s § 2255 motion. The Clerk also shall file this order and the civil

17 judgment in this case and in the related civil case number 2:16-cv-1468-APG.

18         DATED this 12th day of October, 2018.

19

20                                                        ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
21

22

23
                                                      6
